Case 20-41227       Doc 39-1      Filed 07/16/20 Entered 07/16/20 11:01:23               Desc Proposed
                                        Order Page 1 of 6


                             UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  IN RE:                                                §     CASE NO. 20-41227
                                                        §
  ROYAL TRANSPORT EXPRESS, LLC                          §     Chap. 11
                                                        §
                        Debtor,                         §
                                                        §

                  AGREED ORDER CONDITIONING AUTOMATIC STAY


         Upon consideration, the Court considered the Motion of Transportation Alliance Bank, Inc. d/b/a

 TAB Bank (“TAB”) to Approve Agreed Order Conditioning Automatic Stay and Providing for Adequate

 Protection (the “Motion”) and the parties announce the following agreement:

         WHEREAS, TAB extended a loan to Debtor as evidenced by, among other things, that

 certain: (i) Business Loan Agreement dated October 3, 2017 (the “First Loan Agreement”), by

 and between Debtor and TAB; (ii) Promissory Note dated October 3, 2017 (the “First Note”),

 signed by Debtor in the original principal amount of $132,242.36; (iii) Commercial Security

 Agreement dated October 3, 2017 (the “First Security Agreement”) and signed by Debtor; and

 (iv) Agreement to Provide Insurance dated October 3, 2017 signed by Debtor (the “First

 Insurance Agreement”).

         WHEREAS, pursuant to the terms of the First Security Agreement, Debtor granted TAB a

 security interest in certain Collateral (as defined therein), including, without limitation, that certain

 2018 Freightliner CA125SLP Tractor – VIN 1FUGGLDR5JLGE4766 (“Truck 4766”), as security

 for the payment and performance of the Debtor’s obligations to TAB, including, without

 limitation, the payment and performance of Debtor’s obligations under the First Loan Agreement,

 the First Note, First Security Agreement, Second Loan Agreement (as defined herein), the Second

 Note (as defined herein), and Second Security Agreement (as defined herein).
Case 20-41227      Doc 39-1      Filed 07/16/20 Entered 07/16/20 11:01:23             Desc Proposed
                                       Order Page 2 of 6



        WHEREAS, TAB extended a second loan to Debtor as evidenced by, among other things,

 that certain: (i) Business Loan Agreement dated February 28, 2018 (the “Second Loan

 Agreement”), by and between TAB and Debtor; (ii) Promissory Note dated February 28, 2018

 (the “Second Note”), executed by Debtor in the original principal amount of $142,054.85; (iii)

 Commercial Security Agreement dated February 28, 2018 (the “Second Security Agreement”),

 signed by Debtor; and (iv) Agreement to Provide Insurance dated February 28, 2018, signed by

 Debtor (the “Second Insurance Agreement”).

        WHEREAS, pursuant to the terms of the Second Security Agreement, Debtor granted

 Movant a security interest in certain Collateral (as defined therein), including, without limitation,

 that certain 2018 Freightliner PT126SLP Tractor – VIN 3AKJHHDR7JSJV9325 (“Truck 9325”),

 as security for the payment and performance of the Debtor’s obligations to Movant, including,

 without limitation, the payment and performance of Debtor’s obligations under the First Loan

 Agreement, the First Note, First Security Agreement, Second Loan Agreement, the Second Note,

 and Second Security Agreement.

        WHEREAS, Debtor is in default under the First Loan Agreement, First Note, First Security

 Agreement, Second Loan Agreement, Second Note, and Second Security Agreement for, among

 other things, failing to pay the monthly payments when due under the First Note and Second Note.

        WHEREAS, the total amount of the pre-petition debt due and owing TAB by and from

 Debtor is $250,050.39.

        WHEREAS, Commencing August 15th, 2020 and continuing on the 15th day of each month

 thereafter through the Effective Date of any confirmed Plan of Reorganization, Debtor agrees to

 pay TAB adequate protection payments of $3,750.76 each.
Case 20-41227        Doc 39-1      Filed 07/16/20 Entered 07/16/20 11:01:23         Desc Proposed
                                         Order Page 3 of 6



         WHEREAS, the Debtor agrees to amend its Plan of Reorganization to: (i) value Truck

 4766 in the amount of $82,900; (ii) value Truck 9325 in the amount of $70,000; (iii) recognize and

 allow TAB’s secured claims in the total amount of $152,900.00 to be paid over 60 months at an

 interest rate of 5% per annum commencing with the effective date; and (iv) recognize and allow

 TAB’s unsecured claims in the total amount of $97,150.39 to be paid in accordance with the Plan.

         WHEREAS, the Debtor shall maintain insurance on Truck 4766 and Truck 9325 as

 required under the terms and conditions of the First Insurance Agreement and Second Insurance

 Agreement and shall properly maintain Truck 4766 and Truck 9325 and comply with all other

 material duties and obligations of the Debtor under the First Loan Agreement, First Note, First

 Security Agreement, First Insurance Agreement, Second Business Agreement, Second Note,

 Second Security Agreement, and Second Insurance Agreement.

         WHEREAS, the Debtor shall make arrangements for the installation of GPS tracking

 devices on Truck 4766 and Truck 9325 and such GPS tracking devices shall be installed within

 fifteen (15) days of the earlier of the Effective Date of a Plan for Reorganization or the entry of

 this order.   The Debtor shall cooperate with TAB for the purposes of arranging for such

 installations and the Debtor agrees and stipulates not to remove, tamper with, or otherwise alter

 the GPS tracking devices once they are installed.

         IT IS HEREBY ORDERED, based upon the agreement of the parties, as follows:

         1.      The recitals are incorporated as true and correct statement and agreements of the

 parties as if set-forth again in their entirety.

         2.      The Debtor will make monthly payments to TAB each in the amount of $3,750.76

 with the first payment due on or before August 15, 2020 and subsequent payments shall be due on
Case 20-41227       Doc 39-1    Filed 07/16/20 Entered 07/16/20 11:01:23             Desc Proposed
                                      Order Page 4 of 6



 the 15th of each succeeding month thereafter until further order of this Court (the “Adequate

 Protection Payments”).

        3.      The Adequate Protection Payments shall be applied to the First Note and Second

 Note against the payments due under the First Note and Second Note in reverse order of maturity

 commencing with the final installment that is payable at the end of the term of the First Note and

 the Second Note.

        4.      The Debtor shall maintain insurance on Truck 4766 and Truck 9325 as required

 under the terms and conditions of the First Insurance Agreement and Second Insurance Agreement

 and shall properly maintain Truck 4766 and Truck 9325 and comply with all other material duties

 and obligations of the Debtor under the First Loan Agreement, First Note, First Security

 Agreement, First Insurance Agreement, Second Business Agreement, Second Note, Second

 Security Agreement, and Second Insurance Agreement.

        5.      The Debtor shall make arrangements for the installation of GPS tracking devices

 on Truck 4766 and Truck 9325 and such GPS tracking devices shall be installed within fifteen (15)

 days of the earlier of the entry of this order or the Effective Date of a Plain for Reorganization.

 The Debtor shall cooperate with TAB for the purposes of arranging for such installations and the

 Debtor agrees and stipulates not to remove, tamper with, or otherwise alter the GPS tracking

 devices once they are installed.

        6.      The automatic stay of 11 U.S.C. § 362 shall remain in effect until the earlier of the

 confirmation of a Chapter 11 Plan, or the Debtor commits an event of default or further order of

 the Court. The term “Event of Default” as used herein shall mean the following: (a) failure to

 make Adequate Protection Payments on the dates and amounts as called for herein, with a fifteen

 (15) day cure period after written notice; (b) the entry of an order modifying and/or terminating
Case 20-41227      Doc 39-1      Filed 07/16/20 Entered 07/16/20 11:01:23             Desc Proposed
                                       Order Page 5 of 6



 the automatic stay in favor of any other entity seeking to enforce a right of possession to and/or

 enforcement of a lien in or claim against Truck 4766 or Truck 9325; (c) the failure of Debtor to

 comply with any of the stipulations, terms and conditions of this Order, including, without

 limitation, the stipulations, terms and conditions regarding the installation of the GPS devices; (d)

 conversion of this case to one under Chapter 7 of the Bankruptcy Code; or (e) Debtor’s failure to

 maintain insurance on Truck 4766 or Truck 9325 as provided herein and in accordance with the

 First Insurance Agreement and Second Insurance Agreement.

        7.      Any notices required under this Order shall be Sent to:

                                a.      For TAB:
                                       Aaron B. Gottlieb
                                       McGlinchey Stafford, PLLC
                                       6688 North Central Expressway, Suite 400
                                       Dallas, Texas 75206
                                       Email: agottlieb@mcglinchey.com

                                b.     For the Debtor:
                                       Eric A. Liepins
                                       Eric A. Liepins, P.C.
                                       12770 Coit Road, Suite 100
                                       Dallas, Texas 75251
                                       Email: eric@ealpc.com


 AGREED AS TO FORM AND SUBSTANCE

 By: /s/ Aaron B. Gottlieb
 Aaron B. Gottlieb
 State Bar No. 24069815
 agottlieb@mcglinchey.com
 McGlinchey Stafford, PLLC
 Three Energy Square
 6688 North Central Expressway, Suite 400
 Dallas, Texas 75206
 Telephone: (214) 445-2445
 Facsimile: (214) 445-2450
 Attorneys for Transportation Alliance Bank, Inc.
Case 20-41227    Doc 39-1      Filed 07/16/20 Entered 07/16/20 11:01:23   Desc Proposed
                                     Order Page 6 of 6



 By: /s/ Eric A. Liepins
 Eric A. Liepins
 State Bar No. 12338110
 eric@ealpc.com
 Eric A. Liepins, P.C.
 12770 Coit Road, Suite 1100
 Dallas, Texas 75251
 Telephone: (972) 991-5591
 Facsimile: (972) 991-5788
 Attorney For Debtor
